UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 15, 2015 SWISHER HYGIENE INC. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 001-35067 27-3819646 (Commission File Number) (I.R.S. Employer Identification No.) 4725 Piedmont Row Drive, Suite400 Charlotte, North Carolina (Address of Principal Executive Offices) (Zip Code) (704)364-7707 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item4.01 Changes in Registrant’s Certifying Accountant Explanatory Note: On May 21, 2015, Swisher Hygiene Inc.filed a Form 8-K reporting a change of auditor from BDO USA, LLP (“BDO”) to Grant Thornton LLP. This amended Form 8-K is being filed for the purpose of including the Exhibit 16.1 letter from BDO. A copy of the letter to the Securities and Exchange Commission is attached as Exhibit 16.1. Item9.01 Financial Statements and Exhibits (d)Exhibits The following exhibits are furnished as part of this report: Exhibit No. Description Letter from BDO USA, LLP to the Securities and Exchange Commission dated May 29, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SWISHER HYGIENE INC. Date: June 1, 2015 By: /s/ William T. Nanovsky William T. Nanovsky Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Letter from BDO USA, LLP to the Securities and Exchange Commission dated May 29, 2015.
